

 S2143 ENR: To provide for the authority for the successors and assigns of the Starr-Camargo Bridge Company to maintain and operate a toll bridge across the Rio Grande near Rio Grande City, Texas, and for other purposes. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2143IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the authority for the successors and assigns of the Starr-Camargo Bridge Company to
			 maintain and operate a toll bridge across the Rio Grande near Rio Grande
 City, Texas, and for other purposes. 1.Starr-Camargo BridgePublic Law 87–532 (76 Stat. 153) is amended—(1)in the first section, in subsection (a)(2)—(A)by inserting , and its successors and assigns, after State of Texas;(B)by inserting consisting of not more than 14 lanes after approaches thereto; and(C)by striking and for a period of sixty-six years from the date of completion of such bridge,;(2)in section 2, by inserting and its successors and assigns, after companies;(3)by redesignating sections 3, 4, and 5 as sections 4, 5, and 6, respectively;(4)by inserting after section 2 the following:3.Rights of Starr-Camargo Bridge Company and successors and assigns(a)In generalThe Starr-Camargo Bridge Company and its successors and assigns shall have the rights and privileges granted to the B and P Bridge Company and its successors and assigns under section 2 of the Act of May 1, 1928 (45 Stat. 471, chapter 466).(b)RequirementIn exercising the rights and privileges granted under subsection (a), the Starr-Camargo Bridge Company and its successors and assigns shall act in accordance with—(1)just compensation requirements;(2)public proceeding requirements; and(3)any other requirements applicable to the exercise of the rights referred to in subsection (a) under the laws of the State of Texas.; and(5)in section 4 (as redesignated by paragraph (3))—(A)by inserting and its successors and assigns, after such company;(B)by striking or after public agency,;(C)by inserting or to a corporation, after international bridge authority or commission,; and(D)by striking authority, or commission each place it appears and inserting authority, commission, or corporation.Speaker of the House of RepresentativesVice President of the United States and President of the Senate